



Exhibit 10.1

AMENDMENT NO. 5
TO
EMPLOYMENT AGREEMENT
AMENDMENT, dated May 14, 2015 (“Amendment”), made to the Employment Agreement
dated as of the Effective Date, as amended by Amendment No. 1 thereto effective
as of December 31, 2008, Amendment No. 2 thereto effective as of November 19,
2009, Amendment No. 3 thereto effective as of December 31, 2012 and Amendment
No. 4 thereto effective as of May 16, 2013 (as amended, the “Employment
Agreement”), by and between Wyndham Worldwide Corporation, a Delaware
corporation (the “Company”), and Stephen P. Holmes (the “Executive”).
WHEREAS, the Company and the Executive have previously entered into the
Employment Agreement and desire to amend the Employment Agreement as set forth
below.
NOW, THEREFORE, effective as of the date first written above, the Employment
Agreement is hereby amended as follows:
1. The first paragraph of Section III of the Employment Agreement is hereby
amended and restated in its entirety as follows:
“The period of the Executive’s employment under this Agreement (the “Period of
Employment”), which began on the Effective Date and was extended, pursuant to
the terms of the Employment Agreement, to July 31, 2015, shall continue, upon
the same terms and conditions as amended from time to time, for a period of two
years commencing on August 1, 2015 and ending on July 31, 2017, subject to
earlier termination as provided in this Agreement. No later than 180 days prior
to the expiration of the Period of Employment, the Company and the Executive
will commence a good faith negotiation regarding extending the Period of
Employment; provided, that, subject to Section VII(c)(ii) below, neither party
hereto shall have any obligation hereunder or otherwise to consummate any such
extension or any new agreement relating to the Executive’s employment with the
Company.”
    
2. The last sentence of Section IV(e) of the Employment Agreement is hereby
amended by adding the following proviso at the end of that sentence:
“; provided that, to the extent such benefits to be provided under this
subsection (e) constitute health and medical benefits subject to Section 105 of
the Code, the Company will satisfy its obligation under this subsection (e) with
respect to such health and medical benefits by providing directly to the
Executive an amount equal to (i) the then applicable annual COBRA premium rate
amount for such health and medical benefit coverage, minus (ii) the then
applicable active Company employee contribution amount for such
Company-sponsored health and medical benefit coverage; such amount to be payable
to the Executive as of January 1 of each year that such continuing coverage is
applicable under this subsection (e) to the Executive or his then surviving
dependent spouse (but not later than the plan year in which the Executive
reaches, or would have reached had he survived, the age set forth above in this
subsection (e)). In the event that following the Executive’s separation from
employment with the Company the health and medical benefit coverage under this
subsection (e) is then to be secondary to Medicare or any other
government-sponsored medical insurance plan or other company’s medical






--------------------------------------------------------------------------------



insurance plan, then the amount under the foregoing clause (i) will be
reasonably reduced by the Company to reflect such other primary coverage.”


Except as provided herein all terms and conditions set forth in the Employment
Agreement shall remain in full force and effect. From and after the date hereof,
all references to the Employment Agreement shall mean the Employment Agreement
as amended hereby.


IN WITNESS WHEREOF, the undersigned has caused this Amendment to be executed
this 14th day of May, 2015.


EXECUTIVE


/s/ Stephen P. Holmes                 
Stephen P. Holmes


WYNDHAM WORLDWIDE CORPORATION


By: /s/ Mary R. Falvey                
    Name:    Mary R. Falvey
    Title:    Executive Vice President and
Chief Human Resources Officer






